Citation Nr: 1307365	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  07-30 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to compensation benefits pursuant to the provision of 38 U.S.C.A. § 1151 for bilateral loss of visual acuity as a result of Department of Veterans Affairs (VA) medical treatment.

3.  Entitlement to an initial disability evaluation in excess of 20 percent for lumbar spine disability for the period from August 2, 1993 through September 25, 2003, and entitlement to an initial staged rating in excess of 40 percent from September 26, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from April 1944 to March 1946.

These matters come before the Board of Veterans' Appeals (BVA or Board) from September 1993, September 2006, December 2006, September 2007, and April 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In January 2008 the Veteran presented testimony before RO personnel.

The Board here observes that a September 2011 RO decision separately denied service connection for a depressive disorder.  The Veteran has not expressed disagreement with the September 2011 RO decision, and the issue of service connection for psychiatric disability other than PTSD is not before the Board.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim of service connection for psychiatric disability includes all psychiatric disabilities clinically indicated).

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case the Veteran filed a formal claim for TDIU in May 2008, and in a November 2008 decision the RO denied the Veteran's TDIU claim.  The Veteran has not expressed disagreement with the November 2008 RO decision, and the issue of entitlement to a TDIU is not before the Board and the holding in Rice does not apply to the Veteran's appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.

2.  The Veteran does not have any additional visual disability as a result of carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault by VA, or by an event not reasonably foreseeable, due to VA treatment.

3.  From August 2, 1993 through December 27, 1993 the Veteran's lumbar spine disability was manifested by complaints of pain with functional impairment comparable to severe limitation of motion.

4.  From December 28, 1993 through July 24, 2002, the Veteran's lumbar spine disability was manifested by complaints of pain with functional impairment comparable to moderate limitation of motion.

5.  From July 25, 2002 through September 25, 2003, the Veteran's lumbar spine disability was manifested by complaints of pain with functional impairment comparable to severe limitation of motion.

6.  Ankylosis of the lumbar spine has not been shown at any time throughout the rating period on appeal.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


2.  The criteria for compensation under 38 U.S.C.A. § 1151 for bilateral loss of visual acuity as a result of Department of Veterans Affairs (VA) medical treatment have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.358 (2012).

3.  The criteria for an initial rating of 40 percent for lumbar spine disability for the period from August 2, 1993 through December 27, 1993, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior to September 26, 2003); Diagnostic Code 5293 (as in effect prior to September 23, 2002, and from September 23, 2002 through September 25, 2003); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5238, 5243 (effective from September 26, 2003).

4.  The criteria for an initial staged rating in excess of 20 percent for lumbar spine disability for the period from December 28, 1993 through July 24, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior to September 26, 2003); Diagnostic Code 5293 (as in effect prior to September 23, 2002, and from September 23, 2002 through September 25, 2003); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5238, 5243 (effective from September 26, 2003).

5.  The criteria for an initial staged rating of 40 percent for lumbar spine disability for the period from July 25, 2002 through September 25, 2003, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior to September 26, 2003); Diagnostic Code 5293 (as in

6.  The criteria for an initial rating in excess of 40 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior to September 26, 2003); Diagnostic Code 5293 (as in effect prior to September 23, 2002, and from September 23, 2002 through September 25, 2003); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5238, 5243 (effective from September 26, 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies in this case.

Duty to Notify

As a November 2005 Board decision (effectuated in a September 2006 rating decision) granted service connection for low back disability, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required).  As for rating the Veteran's low back disability, the relevant disability rating criteria have been provided to the Veteran, including in the September 2007 statement of the case.  In a May 2008 VCAA letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson,19 Vet. App. 473 (2006).

By correspondence, including that dated in July 2006 and June 2009, the Veteran was informed of the evidence and information necessary to substantiate the PTSD and bilateral vision loss claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  A July 2006 VCAA letter informed the Veteran that evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  Patton v. West, 12 Vet. App. 272 (1999).  VCAA notice was completed prior to the initial AOJ adjudication of the claims.  Pelegrini.

Duty to Assist

The Veteran's service treatment records are of record, as are VA and private treatment records.  The Veteran has undergone VA examinations that have addressed the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case are adequate.  The VA examiners elicited information concerning the Veteran's military service, considered the pertinent evidence of record, and provided supporting rationale for the opinion rendered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA spine examinations have described the Veteran's low back disability in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met because there is sufficient competent medical evidence of record to decide the claims.  38 C.F.R. § 3.159(c)(4).

The Board requested an independent medical expert (IME) opinion in September 2012 given the complexity of the Veteran's claim pursuant to the provision of 38 U.S.C.A. § 1151 for bilateral loss of visual acuity.  The IME opinion was returned to VA in October 2012.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.




I. PTSD

The Veteran asserts that he has PTSD as a result of a sexual attack during service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

In order for a claim for service connection for PTSD to be successful there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App 128 (1997).  A 2010 amendment to the PTSD regulation reduced the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3).

In claims for service connection for PTSD based on personal assault, evidence from sources other than the Veteran's service records may corroborate a veteran's account of a claimed in service stressor incident.  38 C.F.R. § 3.304(f)(5).

Service treatment records reveal no complaints or diagnoses of psychiatric disability, and the Veteran's March 1946 service separation examination noted that the Veteran's psychiatric system was clinically evaluated as normal.

A September 2011 VA examiner specifically noted that the Veteran did not meet the full diagnostic criteria for a diagnosis of PTSD, and a September 2004 VA mental disorders examination noted a diagnosis of depressive disorder.  There is no DSM IV derived PTSD diagnosis of record, and the most comprehensive VA psychiatric examination of record (September 2011 VA examination) indicates that the Veteran does not meet the criteria for a PTSD diagnosis.

In short (and even acknowledging the Veteran's combat status (38 U.S.C.A. § 1154(b) and Libertine v. Brown, 9 Vet. App. 521, 524 (1996)), absent evidence of a current disability, an award of service connection for PTSD is not appropriate.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

While the Veteran is competent to provide testimony and statements concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing stressful events), the Veteran does not have the required medical knowledge to diagnose PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

In sum, service connection for PTSD is not warranted.

II.  38 U.S.C.A. § 1151 for bilateral vision loss.

The Veteran contends that he has bilateral vision loss as a result of a series of eye surgeries performed by VA.  He particularly notes that debris was left in his left eye during one of his surgeries.

Pursuant to 38 U.S.C.A. § 1151 (West 2002), as amended in 1996, disability compensation shall be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.

To determine whether an additional disability was caused by medical treatment, VA compares the Veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skills, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the Veteran's informed consent.  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

The Board notes, for information and clarification, that, for a period before October 1997, 38 U.S.C.A. § 1151 did not require any showing of negligence in order for a claim to be granted.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 (requiring only that additional disability be "the result of" VA hospital care, medical or surgical treatment, or examination).  However, the current version of 38 U.S.C.A. § 1151 requires that, for claims filed on or after October 1, 1997, the claimed additional disability must have been "caused by" VA hospital care, medical or surgical treatment, or examination, and further adds a "proximate cause" requirement that the additional disability be caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability be an event which was not reasonably foreseeable.

In this case, the Veteran filed his claim seeking benefits under 38 U.S.C.A. § 1151 in April 2009.  Therefore, the Veteran's claim must be adjudicated under the current version of section 1151.  That is, the standard is to preclude compensation if the evidence does not establish negligence or other fault on the part of VA, or of an event not reasonably foreseeable.

In October 2005, the Veteran complained of decreased visual acuity.  His vision was 20/70-2 in the right eye and 20/100+2 in the left eye.  Bilateral cataracts were diagnosed.  In December 2005, VA performed a phacoemulsification with intraocular lens implant on the Veteran's right eye because of a senile cataract therein.  There were no complications as a result of the procedure.  The Veteran's vision in his right eye further was 20/30+2 with refraction within a month.

In March 2006, VA performed a phacoemulsification with intraocular lens implant on the Veteran's left eye because of a senile cataract therein.  A complication of this procedure was a large posterior capsular tear with dropped piece of nucleus.  VA therefore performed a pars plana vitrectomy with segmental endolaser and phacofragmentation on the Veteran's left eye a few days later in March 2006.  There were no complications of this procedure.  The Veteran's vision in his left eye improved as his corneal edema lessened.  He could count fingers at three feet by mid-April 2006.  However, retinal detachment occurred in late April 2006.  VA accordingly performed a scleral buckle retinopexy and cryotherapy on the Veteran's left eye in early May 2006.  There were no complications as a result of this procedure.  The Veteran's vision in his left eye improved somewhat as his corneal edema lessened.  It varied between 20/400 and being able to count fingers at one foot, at three feet, and at unspecified distance beginning in July 2006.

The Veteran's limited vision in his left eye was attributed to macular changes beginning in August 2006.  Legal blindness was confirmed in November 2006.  Specifically, a decreased visual field of less than 20 degrees was found in the Veteran's right/best corrected eye.  He began treatment for bilateral open angle glaucoma in May 2007.  In 2009, his vision in his right eye began to deteriorate.  It was 20/200 by July.  Posterior capsular opacification was present.  YAG capsulotomy was considered in August since the Veteran was a "one-eyed patient," but it was noted that the opacification might not completely explain his decreased visual acuity.  His left eye vision was characterized as poor in November.  It was noted in November and December that the Veteran was not using glaucoma drops because he had not received a refill for them.  The Veteran indicated that he did not want to undergo a YAG laser procedure in December and in March 2010.  His right eye visual acuity had improved to 20/80 with refraction by this latter date.

The Veteran underwent a VA eye examination in February 2010.  His visual acuity was 20/70 with refraction in the right eye and 20/400 with refraction in the left eye at that time.  It was opined by the examiner that the Veteran did not have additional disability in his right eye as a result of his right eye surgery.  His poor vision in the right eye instead was found to be most likely caused by posterior capsular opacification with open angle glaucoma for which there is poor treatment compliance and refraction error as contributing factors.  It also was opined that the Veteran had additional disability in his left eye as a result of the first March 2006 surgery but not as a result of his other left eye surgeries.  Specifically, his poor vision in the left eye was noted to be a result of complications of the capsule tear and retained lens material in the vitreous cavity leading to retinal detachment with open angle glaucoma for which there was poor treatment compliance contributing to a degree that cannot be determined.

It finally was opined by the examiner that, to the extent the Veteran's left eye additional disability was from the first March 2006 left eye surgery, it was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel.  In this regard, it was noted that phacoemulsification is the preferred surgical method for cataract extraction but that there has been an increased incidence of posterior dislocation of lens fragments into the vitreous with its rise in popularity.  It also was noted that this incidence in researched medical literature is low at less than one percent and is a well-known complication of the procedure.  Next, it was noted that pars plana vitrectomy is effective for removing lens fragments but that a major complication is retinal detachment.  It then was noted that this incidence is reported at between five and fourteen percent.  Additionally, it was noted that visual acuity outcomes are often poor in eyes with the aforementioned incidences despite favorable reattachment.  Finally, it was noted that posterior capsular opacification is the most common visually disabling sequela of modern cataract surgery with a YAG laser capsulotomy being a safe procedure, albeit one with risks the worst of which is retinal detachment, preferred to treat it.

In May 2010, VA performed a removal of extruded exoplant on the Veteran's left eye following episodes in which the Veteran complained of bleeding therefrom.  There were no complications as a result of this procedure.

The Veteran refuted that eye drops were not administered as directed in an August 2010 statement.

In September 2012 VA requested an independent medical expert's opinion addressing the medical matters concerning this issue.

In response to VA's request, in October 2012 an independent medical expert (W.B., M.D., a Professor of Ophthalmology at a State University School of Medicine) provided an opinion addressing this issue.  Dr. W's stated that the Veteran had not sustained an additional disability in the form of poor vision in his right eye as a result of his December 2005 right eye surgery.  Dr. W also indicated that the Veteran's left eye additional disability in the form of poor vision was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

Dr. W's opinions were contained in a 7 page letter consisting of over 180 lines of single spaced discussion.  The October 2012 letter contains a comprehensive review of the Veteran's pertinent medical history.  The letter contains a sound rationale and contains references to multiple clinical findings.

After carefully reviewing the evidence of record, the Board concludes that the requirements are not met for compensation under 38 U.S.C.A. § 1151.  The evidence has not established that the Veteran has sustained any additional disability in the form of poor vision in his right eye as a result of his December 2005 right eye surgery, and the evidence also shows that the Veteran's left eye additional disability in the form of poor vision was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

The Board notes that the October 2012 medical expert's opinion is essentially uncontradicted.  As for the probative value and adequacy of the medical expert's October 2012 opinion, the Board notes that the medical expert reviewed the pertinent medical facts, had a rationale for the opinions, and made multiple references to specific clinical findings from the record.  As for the credentials of the author of the October 2012 opinion, the Board again notes that Dr. W is a Professor of Ophthalmology at a State University School of Medicine.

The Board is aware of the Veteran's contentions that VA did not provide adequate treatment and care for his claimed disorder; however, as a layperson, the Veteran lacks the requisite medical expertise to offer a medical opinion without competent substantiation.  The Veteran is competent to state that he has problems with his eyes, and it is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, the issue in this case is a complex matter which requires specialized training for a determination; therefore, it is not susceptible of resolution by lay opinions on etiology.

Based on the foregoing, the Board concludes that there is no competent and probative evidence demonstrating the presence of additional visual disabilities due to VA carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault by VA or by an event not reasonably foreseeable and therefore compensation under 38 U.S.C.A. § 1151 must be denied.  Accordingly for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for compensation under 38 U.S.C.A. § 1151 for visual disabilities as the residual of a VA treatment.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Low back disability

A November 2005 Board decision granted service connection for low back disability.  A September 2006 rating decision assigned an initial disability evaluation of 20 percent for lumbar spine disability, effective August 2, 1993.  A September 2007 RO decision increased the rating for the Veteran's low back disability to 40 percent, effective September 26, 2003.

The Veteran's low back diagnoses include lumbar spine degenerative joint disease and low back strain with fibromyositis.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  As the low back appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the applicable rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability Rating Criteria

The diagnostic criteria pertinent to spinal disabilities in general were revised effective September 26, 2003 (as codified in relevant part at 38 C.F.R. § 4.71, Diagnostic Codes 5237, 5238, 5243).  Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  VA may apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change, but must apply both criteria to the period after the effective date of the regulatory change and determine which is more favorable to the claimant.  VAOPGCPREC 3-00 (Apr. 10, 2000); Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003).

In the decision below, the Board addresses the Veteran's claim for an initial increased disability rating under both the old and new criteria in the rating schedule.  Thus, there is no prejudice to the Veteran when the Board applies the regulatory revisions in the adjudication of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under Diagnostic Code 5003, as it existed prior to September 23, 2002, provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Diagnostic Code 5292 was effective before September 26, 2003 and evaluates the severity of limitation of lumbar spine motion.  It provides a 10 percent evaluation for slight limitation of lumbar spine motion, a 20 percent evaluation for moderate limitation of motion and a 40 percent evaluation for severe limitation of motion.

Prior to September 26, 2003, lumbosacral strain was rated under Diagnostic Code 5295.  Lumbosacral strain with characteristic pain on motion warrants a 10 percent rating.  A 20 percent rating is for assignment for lumbosacral strain when there is muscle spasm on extreme forward bending, and unilateral loss of lateral spine motion in the standing position.  A 40 percent rating requires that the lumbosacral strain be severe, with listing of the whole spine to the opposite side, positive Goldthwait's sign, marked limitation of forward bending in the standing position, loss of lateral spine motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

Under Diagnostic Code 5293, for intervertebral disc syndrome, as it existed prior to September 23, 2002, a 40 percent evaluation was authorized for intervertebral disc syndrome if it is severe with recurrent attacks and intermittent relief.  A 60 percent evaluation was warranted where the evidence demonstrates pronounced intervertebral disc syndrome manifested by persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.

Under Diagnostic Code 5293, as in effect from September 23, 2002, and through September 25, 2003, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months, and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

The diagnostic criteria pertinent to spinal disabilities in general were revised effective September 26, 2003 (as codified in relevant part at 38 C.F.R. § 4.71, Diagnostic Codes 5237, 5238, 5243).  Under these relevant provisions, a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.



In addition to evaluating intervertebral disc syndrome (Diagnostic Code 5243) under the general rating formula for diseases and injuries of the spine, outlined above, it may also be rated on incapacitating episodes.  As instructed by Note (1) to the General Rating Formula for Disabilities of the Spine, the rater is to separately evaluate any associated objective neurologic abnormalities.

A.  Initial disability evaluation in excess of 20 percent for lumbar spine disability for the period from August 2, 1993 through September 25, 2003

Evidence for this time period includes a private examination conducted in July 1993 and VA examinations conducted on December 28, 1993, July 16, 1998, and July 25, 2002.  Range of motion testing of the lumbar spine included the following clinical findings:  July 1993, flexion of 20 degrees, extension to 5 degrees; December 1993, flexion to 65 degrees, extension to 18 degrees; July 1998, flexion to 60 degrees, extension to 30 degrees; and July 2002, flexion to 20 degrees, extension to 30 degrees.

At a February 1996 Board hearing (concerning the issue of entitlement to service connection for low back disability) the Veteran stated that he had difficulty walking and sitting due to his back problems.  He did not take medications for his back but stated that he would periodically receive injections from a private doctor.

The Board finds that the limitation of the Veteran's lumbar spine flexion to just 20 degrees as demonstrated on the July 1993 and July 2002 examinations approximates severe limitation of motion of the lumbar spine under Diagnostic Code 5292, effective before September 26, 2003.  However, findings from the December 1993 and July 1998 VA examinations show, at most, just moderate limitation of motion of the lumbar spine.  As such, the Board finds that an initial rating of 40 percent for the period from August 2, 1993 through December 27, 1993, an initial staged rating of 20 percent from December 28, 1993 through July 24, 2002, and an initial staged rating of 40 percent from July 25, 2002 through September 25, 2003 for low back disability under Diagnostic Code 5292 is warranted.


As for the time period of December 28, 1993 through July 24, 2002, in considering Diagnostic Codes other than 5292, the Board observes that a 40 percent rating under 5295 requires findings such as severe lumbosacral strain, which was not demonstrated on the December 1993 and July 1998 VA examinations.  While some loss of lateral spine motion with osteoarthritic changes was shown on the December 1993 VA examination (but not on the July 1998 VA examination), listing of the whole spine to the opposite side, positive Goldthwait's sign, marked limitation of forward bending in the standing position, and abnormal mobility on forced motion were not shown.  The December 1993 VA examiner specifically noted that the Veteran had no postural abnormalities or fixed deformities, and the July 1998 VA examiner indicated that the Veteran had no pain during lumbar spine range of motion testing.  Thus, even considering additional limitation of function of the lumbar spine due to factors such as pain and weakness (38 C.F.R. §§ 4.40 , 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995)), the findings do not approximate severe limitation of motion of the lumbar spine or severe lumbosacral strain as is necessary in order to achieve the next-higher evaluation under Diagnostic Codes 5292 and 5295.

The record does not show that the Veteran has thoracolumbar spine intervertebral disc disease.  However, to the extent the Veteran's symptoms may nonetheless mimic the symptoms thereof, and to afford the Veteran every possible consideration, the Board will consider it's application under Diagnostic Code 5293 for the time period from December 28, 1993 through July 24, 2002.  The Board does not find support for the next-higher 40 percent rating under the old version of Diagnostic Code 5293.  Findings such as positive straight leg raising were not shown on the December 1993 and July 1998 VA examinations.  While absent ankle jerk was noted, the December 1993 VA examination noted no deficit to pin prick of the legs, and the December 1993 and July 1998 VA examiners found no weakness of the legs.  Considering the absence of significant consistent neurological findings, the Board has no basis to conclude the Veteran's disability was severe during this time period.  Further, incapacitating episodes have not been asserted or shown.

In sum, an initial staged rating in excess of 20 percent for low back disability from December 28, 1993 through July 24, 2002 is not warranted.

B.  Initial disability evaluation in excess of 40 percent for lumbar spine disability

The granting of an initial rating of 40 percent for the Veteran's lumbar spine disability in effect changes the issue into one of entitlement to an initial disability evaluation in excess of 40 percent for lumbar spine disability at any time from August 2, 1993 through the present.

With respect to the application of the "old" criteria, the Board notes that the currently assigned 40 percent evaluation is the maximum rating available under former Diagnostic Codes 5292 and 5295 (pertaining to limitation of motion in the lumbar spine and lumbosacral strain).  Consequently, those codes need not be discussed further.

The Board does not find support for the next-higher 60 percent rating under the old version of Diagnostic Code 5293.  The Veteran's low back symptoms have not been so severe that he has frequently sought medical treatment.  Further, September 1993 X-rays revealed preserved intervertebral disc spaces.  Lumbar spine muscle spasm and positive straight leg raising have been shown only on the July 1993 private orthopedic examination, but were absent from December 1993, July 1998, and July 2002 VA examinations.  While absent ankle jerk was noted, the December 1993 VA examination noted no deficit to pin prick of the legs, and in December 1993 and July 2002 the Veteran demonstrated lower extremity strength testing of 5/5.  Considering the absence of significant consistent neurological findings, the Board has no basis to conclude the Veteran's disability is pronounced in nature.  Therefore, the assignment of a 60 percent rating for pronounced intervertebral disc syndrome is not warranted under the old criteria.

In conclusion, based on all of the foregoing, the Veteran is not entitled to a rating in excess of 40 percent under the schedular criteria for disabilities of the spine as in effect prior to September 23, 2002.


The evidence does not establish incapacitating episodes, as defined by Note (1) to Diagnostic Code 5293, having a total duration of at least 6 weeks during a previous 12-month period.  Indeed, there is no evidence of any bed rest prescribed by a physician.  As such, the revised version of Diagnostic Code 5293, as in effect from September 23, 2002 through September 25, 2003, cannot serve as a basis for an increased rating on the basis of incapacitating episodes.

The revised criteria provide a 100 percent rating for unfavorable ankylosis of the entire spine; and a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.  In this case, there is no medical evidence diagnosing ankylosis of the Veteran's lumbar spine, and there are no symptoms indicative of unfavorable ankylosis.  In this regard, the Board observes that evidence such as the April 2009 VA spine examination revealed lumbar spine flexion to 24 degrees.  Therefore, the criteria for a 100 or 50 percent rating are not met.  In sum, the revised General Rating Formula for Diseases and Injuries of the Spine would not result in a higher rating for the Veteran's disability.

Under the Formula for rating Intervertebral Disc Syndrome Based on Incapacitating episodes, the next higher rating or 60 percent is assignable for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Under this formula, and "incapacitating episode" is a period of acute signs or symptoms that requires bed rest prescribed, and treatment provided, by a physician.  Diagnostic Code 5243, Note (1).  

The medical evidence does not reveal any incapacitating episodes caused by the service-connected lumbar spine to the extent that the assignment of a 60 percent rating under Intervertebral Disc Syndrome formula.  Indeed, the April 2009 VA spine examination specifically stated the were no incapacitating episodes related to the Veteran's spine.  As such, a rating under the alternative ratings formula for intervertebral disc disease is not warranted

The Board has considered additional limitation of function of the lumbar spine due to factors such as pain, weakness, incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca, 8 Vet. App. at 202.  The Board finds that even considering additional functional limitation due to pain, the competent findings do not indicate a disability picture comparable to having unfavorable ankylosis of the entire thoracolumbar spine, as is necessary in order to achieve the next-higher evaluation under Diagnostic Code 5237.

Any associated objective neurologic abnormalities, such as may affect the extremities, or cause bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  Note (1).  The Board observes that there is no objective evidence of any neurological complications as a result of service-connected low back disability.  Straight leg raising testing, except as shown on the July 1993 private examination, has been essentially negative.  The Board can find no indication of any lumbar spine radiculopathy.  In short, the Board finds that the Veteran has no associated objective neurological complications of the service-connected low back disability.

While the Veteran is competent to give evidence about what he observes or experiences concerning his low back disability, he is not competent to identify a specific level of disability of his lumbar spine disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's low back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's spine disability is evaluated, including forward flexion.  As such, the Board finds these records to be the most probative evidence with regard to whether a rating in excess of 40 percent is warranted.

In conclusion, the evidence of record reveals a disability picture consistent with an initial rating of 40 percent, but no higher, throughout the rating period on appeal.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. At 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Id.

The evidence of record does not reveal that the Veteran's spinal disability picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disability has been evaluated under the applicable Diagnostic Codes that have specifically contemplated the level of occupational and social impairment caused by service-connected spinal disability.  The Veteran's symptoms such as pain and limitation of motion are specifically enumerated under the multiple Diagnostic Codes discussed in this decision.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).









								[Continued on Next Page]
ORDER

Service connection for PTSD is denied.

Compensation under 38 U.S.C.A. § 1151 for bilateral loss of visual acuity as a result of Department of Veterans Affairs (VA) medical treatment is denied.

An initial rating of 40 percent for lumbar spine disability for the period from August 2, 1993 through December 27, 1993, but no higher, is granted, subject to the applicable law governing the award of monetary benefits.

An initial staged rating in excess of 20 percent for lumbar spine disability for the period from December 28, 1993 through July 24, 2002 is denied.

An initial staged rating of 40 percent for lumbar spine disability for the period from July 25, 2002 through September 25, 2003, but no higher, is granted, subject to the applicable law governing the award of monetary benefits.

An initial rating in excess of 40 percent for lumbar spine disability, from September 26, 2003, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


